Citation Nr: 1113628	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a spinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Pittsburgh, Pennsylvania, which denied the Veteran's request to reopen a previously-denied claim of entitlement to service connection for a back disorder.  

The Board has previously considered this appeal.  In December 2005, the Board remanded the claim to allow the Veteran to testify before the Board in a Travel Board hearing.  In May 2006, the Veteran participated in the hearing, and the claims folder was returned to the Board for additional appellate proceedings.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In August 2006, the Board reopened and remanded the Veteran's claim for further development, specifically to afford him a VA examination and opinion concerning whether his claimed back disorder stemmed from an in-service injury.  This was accomplished, and in September 2009, the VA Appeals Management Center issued a Supplemental Statement of the Case, in which it continued to deny the appellant's claim.  The claims folder was again returned to the Board.

In February 2008, the Board again remanded the Veteran's claim in order to afford him a new Travel Board hearing, as the Veterans Law Judge who conducted the May 2006 Travel Board hearing subsequently retired from the Board.  In August 2008, the Veteran testified before the undersigned Veterans Law Judge at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In October 2008, the Board denied the Veteran's claim.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the "Court").  In an August 2010 single-judge Memorandum Decision, the Court set aside that part of the Board's decision that denied entitlement to the aforementioned claim for service connection, and remanded the claim to the Board for further development and adjudication.  

The Board notes that, although the Veteran's claim was previously adjudicated as one of entitlement to service connection for a back disorder, based on clinical findings during the VA examination and more recent post-service treatment reports, showing disorders of the neck and thoracic spine, the Board has recharacterized and broadened the issue to include entitlement to service connection for a spinal disorder. 


FINDING OF FACT

The Veteran's current spinal disorders are not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSION OF LAW

The Veteran's current spinal disorders were neither incurred in, nor aggravated by, active military service, and arthritis of the spine did not manifest to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")
With respect to the Veteran's claim, VA has met all statutory and regulatory notice
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
      
      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) ( 2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, (regarding the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim), was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.

VA essentially satisfied the notification requirements of the VCAA by means of a letter dated February 2004.  The Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The Board further notes that letters dated March 2006, September 2006 and December 2006 satisfied the requirements of Dingess and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, and a VA compensation and pension examination report dated January 2007.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.

Review of the examination report shows that the VA examiner reviewed the Veteran's complete claims folder, elicited from the Veteran his history of spinal injuries, symptomatology and treatment, performed a comprehensive physical examination, reviewed diagnostic test results, and provided clinical findings detailing the results of the examination.  

The Board observes, however, that, in his appeal of the Board's October 2008 decision to the Court, the Veteran claimed that the VA examination was inadequate because the examiner did not provide a conclusive opinion as to whether his current spinal disorders are related to his in-service injury, but rather, stated that he was unable to opine without resort to speculation.  However, in so stating, the examiner clearly provided an explanation for why he was unable to provide a definitive opinion.  In this regard, the Court itself has held that the fact that a medical opinion is inconclusive does not mean that the examination upon which it is based is inadequate.  Roberts v. West, 13 Vet. App. 185, 189 (1999).  Rather, in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court held that the Board is permitted to rely on a medical examiner's conclusion that an etiology opinion would be speculative when the examiner explains the basis for such an opinion, or the basis is otherwise apparent from the Board's review of the evidence.  Id.  In this case, the VA examiner explained that, because the Veteran was elderly at the time of the examination and there had been a long time between the onset of back pain complaints and his discharge from military service, it would have been mere speculation to conclude that his current spinal disorders were the result of an injury in service as opposed to the normal aging process.  See VA examination, January 2007.  Moreover, as will be discussed in greater detail below, because the record reveals multiple instances in which the Veteran has provided inconsistent statements regarding when his spinal pain actually began following service, his statements (including those made during the VA examination) are accorded less probative value.  Accordingly, the Board concludes that the examination report is adequate upon which to base a decision in this case.  

The Board also notes that the evidence of record reflects that the Veteran is receiving or has received Social Security Administration ("SSA") disability insurance benefits.  These records, which show that he is receiving SSA benefits for discogenic and degenerative disorders of the spine, have been obtained and associated with the claims folder.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

The Veteran contends that his current spinal disorders are the result of an injury suffered during U.S. Navy service aboard the U.S.S. Meredith in 1960.  He states that, during a storm at sea, he sustained an injury to his neck and back when he was thrown against the ship's bulkhead and gun racks.  Review of the Veteran's service treatment records reveals a January 1961 treatment report (addressed to the urology department) that referred to his having a dull ache in the right flank localized to the right costovertebral angle (the area between the twelfth rib and the spinal column) for the past two weeks.  A physical examination was negative, as was a February 1961 urinalysis and IVP (intravenous pyelogram, a series of x-rays which provides pictures of the kidneys, the ureters and bladder).  The examiner noted that the pain was not related in any way to his digestive system, rather that there was good clinical evidence that the right costovertebral angle pain was due in large part to a muscle sprain.  There is no indication in the treatment records, however, of the Veteran having been injured in a 1960 accident.  The Veteran's September 1961 service separation examination revealed completely normal findings for the "spine, other musculoskeletal," without any indication of a spinal injury or chronic spinal disorder.

As noted above, the claims folder contains treatment records obtained from SSA.  Among these records is a private treatment report, dated February 2001, from Dr. Usha Nandigan, in which it was noted that the Veteran had osteoarthritis of the cervical spine, status post a torn rotator cuff.  As the treatment notes are handwritten, it is unclear whether there is any reference to the Veteran's having been injured in an in-service accident.

In an October 2003 private treatment report from Dr. Thomas Chesar, the Veteran reported that his "problems" began in 1996 when he was moving a hot water heater and it shifted, causing him to injure his left shoulder.  In 1997, he underwent surgery for a torn left rotator cuff and eventually regained full range of motion.  However, the Veteran stated that, commencing in 1998, he began to experience sharp pain bilaterally across the back.  At that time, he went to a Dr. Levi, who treated his cervical spine with injections.  However, following a recurrence of the cervical spine pain, the Veteran underwent an x-ray, which revealed arthritis of the neck.  Dr. Chesar further noted that the Veteran's post-service occupational history included working mostly as a self-employed plumber for approximately 42 years and quitting this work in April 2003 due to bilateral knee pain (subsequently diagnosed as degenerative arthritis) and back pain.  There is no indication in Dr. Chesar's notes that the Veteran reported having sustained a spinal injury during service.  The diagnosis was degenerative joint disease of the cervical spine.  

In September 2004, following the June 2004 rating decision that denied his service connection claim, the Veteran submitted a written statement, in which he said that he had not experienced chronic pain from the time of his in-service back injury.  Rather, he stated that, when he separated from service in September 1961, he did not experience any neck or back pain for several years.  He specifically wrote "[w]hen I got out of the Navy[,] everything seemed to be fine up until 5 or 6 years [later].  I [then] started to have trouble in my neck."  He added that, after he told his treating physician that he had sustained an injury in service, he was told that he might have post-traumatic arthritis.  However, there are no treatment reports of record to substantiate that claim.

In May 2006, the Veteran was afforded the first of two hearings before the Board.  At that time, he again stated that he had sustained a back injury in service when he was thrown against the bulkhead of his ship, after which he was taken to the Philadelphia Naval Hospital, where he described receiving dye through his veins and undergoing x-rays (the intravenous pyelogram test).  However, contrary to his current claim that he has experienced continuous back and neck pain from 1960 to the present, he testified that, after being treated at the hospital, he experienced mild pain on a level of 3 out of 10 (with 10 being the worst) for no more than a week, and did not experience any further neck or back pain again until 1988 or 1989.  See Board hearing transcript, May 2006, p. 25-26.  During the hearing, the Veteran also reported that he had sustained a post-service back injury in 2005 when his vehicle was rear-ended in a motor vehicle accident, after which time, he was treated at a VA hospital in Florida.  However, he added that he had nonetheless experienced back problems prior to the accident.  The Veteran also discussed his post-service activities, stating that he first worked as a laborer and then as a plumber.  In an effort to clarify his testimony, the Board member asked the Veteran if he had experienced any other significant trauma to the back.  However, the Veteran again explained that the pain in service was only temporary, and did not return for many decades, specifically stating that he believed it to merely be "a gradual onset" of the aging process.  Id. at p. 34.

In January 2007, the Veteran was afforded a VA examination in order to obtain an opinion as to whether his then-current spinal disorders were the result of an in-service injury.  At that time, contrary to his testimony during the May 2006 hearing, he told the examiner that he had experienced continuous back pain, mainly in the neck and extending down into the mid-back area, ever since his accident in 1960.  Although he reported that he had also been involved in a recent motor vehicle accident, he stated that he had experienced no change in his previous back and neck symptomatology after the accident.  When the examiner asked the Veteran about the February 2001 private treatment record, in which the physician attributed his neck pain to a rotator cuff injury, the Veteran said that he had sustained a shoulder injury on the job and the subsequent surgery to correct the tear did not alleviate the neck and spine pain, which he again alleged had been present since 1960.  He added that he quit working in 2003 and went on SSA disability in 2004 primarily due to knee problems, but that when he was working as a plumber, his neck and back pain limited his ability to engage in certain parts of his job.  The examiner also reviewed October 2006 cervical and thoracic spine MRIs, and January 2007 lumbar spine x-rays.  The diagnoses included moderate disk bulge at C3-4 with moderate diffuse disk bulges at C4-5 and C5-6, causing moderate stenosis as well as mild grade I retrolisthesis of C5 on C6, and normal alignment of the thoracic spine without evidence of compression fracture and a nonspecific finding at T6.  Regarding whether his current spinal disabilities are the result of an in-service back injury, the examiner noted that the only service treatment reports referring to back pain were the January and February 1961 treatment notes mentioned previously in this decision, followed by a July 1975 claim for service connection for a back injury.  Thus, he noted that there was a significant period without any evidence of complaints of back or spine pain.  He further observed that, although the claims folder contained "buddy" statements from fellow former servicemen who attested to their knowledge of the Veteran's accident, none of these statements referred to his having any chronic back or neck pain following the incident.  The examiner concluded that, since the Veteran was elderly and there had been a long period of time between the onset of complaints of back pain and his separation from active duty service (at which time, he was found to have a normal spine), it would be mere speculation on his part to find that the Veteran's current spinal disorders were the result of a traumatic event in service versus the normal aging process.  

In August 2008, the Veteran was afforded a second hearing before the Board.  At that time, as he had said during the first hearing in 2006, he testified that, following the in-service injury, he had only experienced a very brief period of minor pain and then began to feel better.  He also reported that, since the first hearing, he had undergone back surgery, at which time, he said that his surgeon told him that his spinal disabilities were the result of an "old injury."  He noted, however, that his doctor would not put that statement in writing.  When the Veteran was asked if he had ever sustained any back injury other than the 1960 injury in service, contrary to his previous testimony during the first Board hearing, in which he admitted to having injured his back in a motor vehicle accident, he specifically denied that he had ever sustained another back injury, either during or after service.  See Board hearing transcript, August 2008, p. 27-28.  The transcript reveals that, even after being repeatedly asked that question several times by his representative, the Veteran continued to deny that he ever sustained another back injury.  He said "[a]fter service - I really only got hurt in the service, and I'm not going to lie to you."  Id. at p. 34.  

In addition to the aforementioned evidence, the claims folder also contains several statements from the Veteran's friends, family members and former servicemen, who wrote of their knowledge of his having experienced spinal pain either immediately after the injury, or many years later.  However, there is no indication that any of these persons observed the Veteran having and/or complaining of chronic back and neck pain from the time he got out of service in September 1961.  In a December 2010 statement, former serviceman D.S. said that he did not actually witness the Veteran's in-service accident, but noted afterwards that it was obvious that he was in a lot of pain.  In another statement, the Veteran's wife wrote that she had been dating the Veteran while he was in the service and recalled his telling her about a bad storm that swept him over the side of the ship "and how much pain he was in and still is."  She did not, however, specifically state that she had observed or had otherwise been aware that he had experienced chronic back/neck pain ever since service.  In a December 2010 letter, a friend, T.E., wrote that he had known the Veteran since 1973 and that the Veteran told him "of the accidents he had suffered while in the service and it is to those incidents that he always attributed his pain."    In this regard, the Board notes that, because T.E. admitted that did not meet the Veteran until 1973, over a decade after he left service, he cannot accurately speak to whether the Veteran has experienced the chronic back and neck pain that he now claims to have had since 1960. 

III.  Conclusion

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence of record is against granting the Veteran's claim of entitlement to service connection for a spinal disorder.  In this regard, the Board has considered whether service connection is warranted either on a direct or presumptive basis for such.

With regard to granting service connection on a direct basis, the Board finds that the Veteran's claims of having experienced chronic back and/or neck pain ever since his 1960 in-service accident are simply not supported by the evidence of record.  In this regard, the Board is aware that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the Board finds that neck and back pain are the types of symptoms that the Veteran, as a layperson, is competent to describe, his statements carry some probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995). 

However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").  In this case, the Veteran has not been shown to have any medical knowledge or training, and thus is not competent to provide an opinion relating to medical causation and etiology, such as relating neck or back pain experienced more than 40 years after service to an in-service injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, his assertions do not constitute competent medical evidence that the claimed disability was caused by, or was otherwise related to, service.

In reaching this conclusion, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit ("Federal Circuit") in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), which held that lay statements may not be categorically dismissed on the ground that they are not competent evidence of a nexus.  Thus, while the Board recognizes that the Veteran is competent to testify to his pain and whether he has experienced chronic spinal problems since service, the Court has also held that the Board must find the Veteran's statements to be credible in order to support an award of benefits.  See Barr, supra.  

As previously discussed, although the Veteran now asserts that he has experienced continuous spinal pain ever since service, he has given multiple prior statements that contradict this assertion.  As previously discussed, in his September 2004 personal statement, the Veteran wrote that, following service, he did not experience any back problems until five or six years later.  However, during the May 2006 Board hearing, he said that he did not begin to experience back problems until approximately 1988 or 1989, nearly 30 years after service.  In addition, although the Veteran admitted to his private treating physicians (while attempting to secure SSA disability benefits) and the VA examiner that he had been involved in a motor vehicle accident, during the August 2008 Board hearing, he repeatedly denied ever having sustained another back injury other than the 1960 in-service injury.  

In this regard, the Board notes that the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this case, not only are the Veteran's service treatment records negative for continuing complaints of a spinal disorder during service, but his September 1961 service separation examination also revealed no evidence of a spinal or musculoskeletal disorder.  Taking this fact into account, the VA examiner concluded that, based on the significant period following service without any evidence of complaints or treatment of neck or back pain, as well as the "buddy" statements that contained no evidence to support a continuity of symptomatology, and the Veteran's advanced age at the time of the examination, it would be mere speculation on his part to find that the Veteran's spinal disorders were the result of a traumatic event in service as opposed to the normal aging process.  In light of the absence of medical treatment in the years immediately following service, at which time the Veteran testified that he had worked as a laborer, the clear inconsistency between the Veteran's statements to the VA examiner and his multiple conflicting statements made during the Board hearings, the Board finds his contentions of a chronic spinal disability since service are simply not credible.  

In this regard, the Board has also considered the decision in Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), wherein the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during or shortly after service.  Rather, it is relying on the reports of several medical practitioners who examined and/or treated the Veteran and found no evidence of a chronic spinal disorder stemming from an in-service back injury.  This includes the examiner who performed the Veteran's September 1961 service separation examination and concluded that he had completely normal findings for the spine many months after his injury, as well as the reports from the private treating and examining physicians in 2001 and 2003, who noted that the Veteran reported that he had suffered a torn rotator cuff injury, and attributed his neck and back pain to that incident instead of an "old injury," as the Veteran now asserts.  Again, as noted above, there does not appear to be evidence in the records obtained from SSA that the Veteran either mentioned or attributed his spinal pain to an in-service injury many decades earlier.  The Board finds these opinions to be the most probative evidence of record concerning the relationship between the Veteran's current spinal disorders and service, and ultimately outweigh his lay reports regarding etiology.  

With regard to the VA examiner's conclusion that he could not opine as to the etiology of the Veteran's spinal disorders without resorting to speculation, the Board notes that the Court has held that service connection may not be based on an examiner's resort to speculation.  See 38 C.F.R. § 3.102 (2010); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, although the Court has held that such examinations are not inherently inadequate when they contain the reasons and bases for such a finding, the Board concludes that the 2007 VA examination report does not contain sufficient probative value to warrant a grant of the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.").  In view of the Board's findings above regarding the credibility of the Veteran's complaints of back pain since the inservice injury, the Board does not find the 2007 VA examiner's opinion regarding etiology to be sufficient to place the evidence in equipoise.

Finally, with regard to granting service connection on a presumptive basis, the Board notes that, in addition to the absence of evidence of a chronic spinal disorder in service, there is no evidence that the Veteran was diagnosed with arthritis of the spine within the one-year presumptive period following service.  As such, service connection for degenerative joint disease or arthritis of the spine on a presumptive basis is not warranted.

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for a spinal disorder.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a spinal disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


